AMY, J.,
dissenting.
U respectfully dissent from the majority opinion as I find that an affirmation is warranted and that the circumstances of this case do not implicate La.R.S. 14:63(F)(3).
Rather, La.R.S. 14:63(A) provides that “[n]o person shall enter upon immovable property owned by another without express, legal, or implied authorization.” In my opinion, the mere construction of this home in a neighborhood under development did not convey authorization for entry onto this privately owned property. Without such authority, and absent intentional acts or gross negligence, “owners, lessors, and custodians of structures, watercraft, movable or immovable property shall not be answerable for damages sustained by any person who enters upon the structure, watercraft, movable or immovable property ... [.]” La.R.S. 14:63(H). As there was no evidence of intentional acts or gross negligence, I find that the trial court correctly entered summary judgment.